149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James E. MOONEY, Appellant,v.STATE of Minnesota, Appellee.
No. 98-1356.
United States Court of Appeals, Eighth Circuit.
May 27, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James E. Mooney appeals from the district court's1 denial of his motion to proceed in forma pauperis and dismissal of his complaint prior to service pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).  Liberally construing Mr. Mooney's complaint and accepting his contention that he sued the Minnesota Department of Corrections and state agents in their "official capacity," we conclude his action requesting declaratory relief for conduct that occurred over thirty-five years earlier was barred by the Eleventh Amendment.  See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d 605 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-100, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984).  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota